Name: Commission Regulation (EC) No 2069/2003 of 25 November 2003 correcting Regulation (EC) No 2058/2003 fixing the maximum export refund on wholly milled medium grain and long grain A rice to be exported to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 1876/2003
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32003R2069Commission Regulation (EC) No 2069/2003 of 25 November 2003 correcting Regulation (EC) No 2058/2003 fixing the maximum export refund on wholly milled medium grain and long grain A rice to be exported to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 1876/2003 Official Journal L 309 , 26/11/2003 P. 0013 - 0013Commission Regulation (EC) No 2069/2003of 25 November 2003correcting Regulation (EC) No 2058/2003 fixing the maximum export refund on wholly milled medium grain and long grain A rice to be exported to certain third countries in connection with the invitation to tender issued in Regulation (EC) No 1876/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 13(3) thereof,Whereas:(1) Commission Regulation (EC) No 2058/2003(3) set the maximum export refund for wholly milled medium grain and long grain A rice to be exported to certain third countries in connection with the invitation to tender issued in Commission Regulation (EC) No 1876/2003(4).(2) A check has shown that as a result of an error the above Regulation does not correspond to the measures presented for the opinion of the Management Committee, which, for the sake of more balanced management of the quantities exported with a refund, had provided for an allocation coefficient of 75 % for tenders presented at the level of the maximum refund. The Regulation in question should be corrected by setting such an allocation coefficient,HAS ADOPTED THIS REGULATION:Article 1In Regulation (EC) No 2058/2003, the following paragraph is added to Article 1:"For tenders at the level of the maximum refund the allocation coefficient shall be 75 %."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 22 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 305, 22.11.2003, p. 10.(4) OJ L 275, 25.10.2003, p. 17.